Exhibit 10.24

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (the “Amendment”) is entered into as of
this 7th day of March, 2007 by and among MSC-Medical Services Company, a Florida
corporation (the “Company”), MCP-MSC Acquisition, Inc., a Delaware corporation
(the “Issuer”), and Patrick Dills (“Executive”).

Recitals

The Issuer, the Company and the Executive are parties to that certain Employment
Agreement dated as of March 31, 2006 (the “Agreement”). The parties desire to
amend certain of the provisions in the Agreement on the terms and conditions set
forth herein.

Agreement

IN WITNESS WHEREOF, for and in consideration of the foregoing and the mutual
covenants of the parties herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1. Section 4 of the Agreement is hereby deleted and replaced in its entirety
with the following:

“(a) Base Compensation. The Company shall pay Executive, on the same schedule
and basis on which it pays its other salaried employees, and Executive agrees to
accept, base compensation at the rate of: (i) $175,000 per year from the
Effective Date through January 31, 2007; and (ii) $200,000 per year thereafter
throughout the remaining portions of the Term (the “Base Compensation”).

(b) Performance Based Bonus. The Company shall pay Executive an annual bonus to
be determined at the discretion of the Board based on the financial performance
of the Company.

(c) Bonus In Connection With Vesting of Restricted Stock. Concurrently with each
vesting of any restricted shares pursuant to any restricted stock award made to
Executive for shares of the Issuer, the Company shall (i) pay to or for the
benefit of Executive a cash bonus equal to the following fraction of the
aggregate fair market value of the restricted shares so vesting (the “Tax
Bonus”):

 

   

    T

             

    1.0 – T

         

where “T” is equal to the highest combined marginal rate of federal, state and
local taxation (including, without limitation, income and employment (e.g.,
Medicare) taxes) then applicable to Executive on account of the vesting of the
restricted shares then vesting, and (ii) pay over the entire amount of such Tax
Bonus at the appropriate time to

 

1



--------------------------------------------------------------------------------

the appropriate governmental authorities as taxes withheld from the compensation
of Executive (and none of such Tax Bonus shall be paid directly to Executive).”

2. This Amendment may be executed in multiple counterparts (including by means
of telecopied signatures), any one of which need not contain the signatures of
more than one party, but all such counterparts taken together shall constitute
on and the same instrument.

3. All matters relating to the interpretation, construction, validity and
enforcement of this Amendment shall be governed by and construed in accordance
with the laws of the State of Florida, without giving effect to any choice or
conflict of law provision or rules (whether of the State of Florida or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than the State of Florida.

4. Except as specifically set forth in this Amendment, the Agreement shall
remain in full force and effect.

[Signatures Appear on Following Page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.

 

MSC - MEDICAL SERVICES COMPANY

By:

 

/s/ Gary S. Jensen

Name:

 

Gary S. Jensen

Title:

 

CFO

MCP - MSC ACQUISITION, INC.

By:

 

/s/ Gary S. Jensen

Name:

 

Gary S. Jensen

Title:

 

CFO

EXECUTIVE

/s/ Patrick Dills

Patrick Dills

 

3